Citation Nr: 0111106	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-09 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
fungus.  

2.  Entitlement to a rating in excess of 20 percent for right 
lower extremity varicose veins, residuals of phlebitis.  

3.  Entitlement to a rating in excess of 20 percent for left 
lower extremity varicose veins, residuals of phlebitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her sister-in-law, and friend


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In pertinent part, the RO denied 
entitlement to service connection for foot fungus and 
assigned a separate rating of 20 percent respectively for 
left and right lower extremity varicose veins, residuals of 
phlebitis.  

The veteran, her sister-in-law and a friend provided oral 
testimony before a Hearing Officer at the RO in March 2000, a 
transcript of which has been associated with the claims file.

The case has been forwarded to the Board for appellate 
review.  

The issue of entitlement to service connection for bilateral 
foot fungus is addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  Right lower extremity varicose veins, residuals of 
phlebitis are productive of mild sacculation, mild 
engorgement, edema, eczema, stasis pigmentation, and positive 
Trendelenburg. 

2.  Left lower extremity varicose veins, residuals of 
phlebitis are productive of mild sacculation, mild 
engorgement, edema, eczema, stasis pigmentation, and positive 
Trendelenburg. 


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 40 percent 
for right leg varicose veins, residuals of phlebitis have 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475 § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107);  38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7120 (2000).

2.  The criteria for an increased evaluation of 40 percent 
for left leg varicose veins, residuals of phlebitis have been 
met.  38 U.S.C.A. § 1155; VCAA of 2000, Pub. L. 106-475 § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7120.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses treatment 
for and diagnoses of phlebitis acute, and varicose veins.  
The September 1945 separation examination report shows mild 
bilateral varicose veins, symptomatic but not disabling. 

In June 1947 the RO granted entitlement to service connection 
for bilateral varicose veins and assigned a noncompensable 
evaluation.  

The record reflects that bilateral varicose veins have been 
evaluated as 20 percent disabling continuously under 
Diagnostic Code 7120 since March 1949.  

Associated with the claims file in connection with the 
current appeal are VA treatment reports dated from June 1992 
to November 1994.  In June 1992 bilateral varicosities were 
noted with no edema of the lower extremities.  In September 
1992 the veteran was status post deep venous thrombosis.  
There were no current findings noted.  Treatment records 
dated in November 1994 show that deep venous thrombosis was 
well controlled since 1990.  

Associated with the claims folder are VA outpatient treatment 
records dated from March 1998 to October 1999.  In March 1998 
the veteran was seen for disabilities not currently at issue, 
however she denied pain and swelling of the lower 
extremities.  The records dated in May 1999 show evidence of 
trace pedal edema in both lower extremities.  The majority of 
the home visits in June 1999 revealed no edema in the lower 
extremities; however, on June 10, extreme trace pedal edema 
was noted in the lower extremities.  The reports of several 
home visits in July 1999 show that there was no edema in the 
lower extremities.  Home visits dated in September and 
October 1999 revealed no evidence of edema in the lower 
extremities, but the veteran complained of pain in the left 
lower extremity.  

A June 1999 VA examination report shows the veteran 
complained of pain associated with prolonged standing and 
walking.  She reported that she had experienced edema in both 
lower extremities.  On examination there were varicosities on 
both lower extremities measuring 32 centimeters (cm) on the 
right and 34 cm on the left.  Also noted were scattered 
smaller 10-15 cm varicosities on both lower extremities.  

The varicosities were distributed from mid thigh on the 
posterior aspect to the posterior calf, and anterior shin 
with extension to the dorsum of the feet.  There was no 
evidence of ulceration.  There was evidence of 1+ pitting 
edema in both extremities.  The edema was described as 
elevated.  There was no evidence of stasis pigmentation 
present, bilaterally.  There was also evidence of eczema, 
mild engorgement, mild sacculation and positive Trendelenburg 
in the lower extremities.  The diagnosis was varicose veins, 
bilateral lower extremities.  The examiner reported that the 
veteran would have difficulty with activities of daily 
living.  



Associated with the claims file is a VA hospitalization 
report dated in February 2000, which shows the veteran was 
admitted subsequent to a fall.  It was noted that she had 
fallen as a result of being kicked by her grandson.  During 
her hospitalization, treatment was provided for right 
trochanteric bursitis.  She was also noted to have increased 
right extremities edema, which was thought to be related to 
dependency and immobility.  Deep venous thrombosis was ruled 
out by ultrasound.  

The veteran, accompanied by her sister-in-law and a friend, 
was accorded a personal hearing before a hearing officer at 
the RO in March 2000.  At that time, she testified that she 
experienced swelling of the extremities on occasion, in 
particular if standing for more than thirty minutes.  She 
experienced pain she would elevate the legs, if possible.  
Her legs were red and itchy.  There was some breaking out on 
the front of the legs, but she denied ulceration.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).


Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2000), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

Pursuant to 38 C.F.R. § 4.104 Diagnostic Code 7120, varicose 
veins manifested by persistent edema, incompletely relieved 
by elevation of an extremity, with or without beginning 
stasis pigmentation or eczema are rated as 20 percent 
disabling.  A 40 percent rating is assigned for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is assigned for 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is assigned for massive, board-like edema with 
constant pain at rest.  Note: The foregoing evaluations are 
for involvement of a single extremity.  If more than one 
extremity is involved, each involved extremity is to be 
evaluated separately and the ratings combined using the 
bilateral factor, if applicable.  See 38 C.F.R. §§ 4.25, 
4.26. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


Analysis 

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by her as well as authorized by her to be 
obtained.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A); see also McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the Board notes that the veteran was given 
the opportunity to submit additional evidence pertinent to 
her appeal, additional medical documentation referable to her 
treatment was obtained, and she was afforded the benefit of a 
contemporaneous, comprehensive examination.  

The Board has not been made aware of any additional evidence 
which has not already been requested and/or obtained 
pertinent to the veteran's appeal.  Accordingly, the Board 
finds that the record is ready for appellate review.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist him as amended by the VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  As set forth above, the new law revises the 
former 38 U.S.C.A. § 5107(a) to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim.  
It also specifically enumerates the requirements of the duty 
to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of her claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
and her representative have been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO under the new law would only serve to 
further delay resolution of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The RO has evaluated the veteran's varicose veins of the 
right and left lower extremities separately at the 20 percent 
rate under 38 C.F.R. § 4.104, Diagnostic Code 7120.  Under 
this section, a 20 percent evaluation is in order for 
varicose veins manifested by persistent edema, incompletely 
relieved by elevation of the extremity, and with or without 
beginning stasis pigmentation or eczema.  A 40 percent 
evaluation is in order for varicose veins productive of 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.

In the instant case the Board finds that the manifestations 
of varicose veins of the right and left lower extremities 
more closely approximate a 40 percent evaluation, 
respectively.  The June 1999 VA examination revealed 
varicosities with mild sacculation and engorgement, edema, 
stasis pigmentation, and positive Trendelenburg, bilaterally.  
Moreover, the examiner reported that the veteran was limited 
in activities that required prolonged standing or walking.  
Additionally, it was noted that the legs should be elevated 
when in the sitting position.  Based on the foregoing, the 
Board finds that the manifestations of varicose veins of the 
right and left lower extremities more nearly approximate the 
criteria for a 40 percent disability evaluation, 
respectively.  There is no evidence of subcutaneous 
induration or persistent ulceration for consideration of a 60 
percent evaluation under Diagnostic Code 7120.

Accordingly, separate 40 percent ratings, but no more, are 
warranted for varicose veins of the left and right lower 
extremities, respectively.


Additional Matter

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), and 
obviously considered them; however, the RO did not grant 
entitlement to increased evaluations on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Having reviewed the record, the Board does not find that the 
appellant's bilateral lower extremity varicose veins have 
rendered her disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of the regular schedular standards.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of her 
bilateral varicose veins.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

Entitlement to an increased evaluation of 40 percent for 
right lower extremity varicose veins, residuals of phlebitis 
is granted, subject to the governing criteria applicable to 
the payment of monetary benefits.  

Entitlement to an increased evaluation of 40 percent for left 
lower extremity varicose veins, residuals of phlebitis is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As discussed earlier, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA of 2000, Pub. L. No. 
106-475, § 7, subpart(a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision on the issue of entitlement to service connection 
for bilateral foot fungus at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49, 747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

During the March 2000 personal hearing, the veteran referred 
to private medical records that could possibly relate her 
bilateral foot fungus to her period of active service.  These 
records do not appear to be in the file and should be 
obtained.  VA's duty to assist extends to obtaining pertinent 
treatment records of which it becomes aware at any time in 
the appeals process.  Murincsak v. Derwinski, 2 Vet App 363 
(1992).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that she identify the names, 
addresses, and approximates dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of her bilateral 
foot fungus.  

The RO should particularly inquire as to 
specification by the veteran of the 
source(s) of private treatment alluded to 
at the hearing on appeal.

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment records from 
all sources identified whose records have 
not previously been obtained.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been unable 
to obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2000, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(b)(2)).

3.  Following the above, the RO should 
arrange for a dermatological examination 
of the veteran by an appropriate 
specialist for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of any foot fungus which may be 
present.  The claims file and a separate 
copy of this remand must be made available 
to and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not that any foot fungus found on 
examination is related to the veteran's 
period of active service, or if pre-
existing service was aggravated thereby; 
or causally related to the service 
connected varicose veins.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also the claims file to ensure 
that all notification and development 
action required by the VCAA of 2000, Pub. 
L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for bilateral foot 
fungus. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of her claim for 
service connection for bilateral foot fungus.  38 C.F.R. § 
3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


